EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 5/3/2022, claims 12 were/remain cancelled; claims1, 6-8, 13, 14, 17, 18, and 20 were amended; claim 21 was/were added. As a result, claims 1-11, 13-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
IDS
References cited in the IDS filed on 5/3/2022 has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-11, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 incorporated the allowable subject matter from claim 3; each allowable dependent claims 6-8, 14, and 18 have been placed into independent claim form.
The examiner notes the reference by Schat (US 11,023,623 B2) from the same assignee discloses “triggering and detecting a malicious circuit (i.e., hardware trojan) on an integrated circuit device where a first run of test patterns is provided to logic circuits on the integrated circuit device, each test pattern of the first run of test patterns including a plurality of bits, a first portion of the plurality of bits being bits that do not influence a value of a resulting first test output vector, and a second portion of the plurality of bits being bits that will influence the value of the first test output vector. The value of the first test output vector is compared to first expected values. Bit values of the first portion of the plurality of bits for each test pattern of the first run of test patterns are changed to generate a second run of test patterns. The second run of test patterns is provided to the logic circuits on the integrated circuit device. A value of the second run of test patterns is compared to second expected values.”
It is noted that the test patterns being used in Schat reference for the trigger and detect method of malicious circuit is not the same as the different portioning conditions and does not explicitly teach “a further circuit to learn behavior of the internal circuits that is unique to the integrated circuitry under different operating conditions involving the SSD and involving other data that is functionally associated with an application of the integrated circuitry” in claims 1, 6, 7, 8, “cause a heuristic-operative circuit to learn behavior of the internal circuits, the behavior being unique to he integrated circuitry under different operating conditions involving: the internal circuits, the SSD, and other data that is functionally associated with an application of the integrated circuitry” in claims 14 and 18, in view of all other limitations of claims 1, 6, 7, 8, 14, and 18, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497